Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 5 May 2021. The amendments to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the 35 USC 102(a)(1) and 35 USC 103 rejections and the provisional obviousness-type double patenting rejection. Applicant’s arguments with respect to the rejections of claims 1-7 and 20 have been considered but are moot because the new ground of rejections based on the amended claims do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Claims 8-10 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	The composition of the metal element selected from at least one of Ga, Al, In, Nb, Co, Zn, Ni, Ti, Mn and Sn and which is different from the metal of the metal alkoxide in the coating is not clearly defined. It is unclear if the metal element is present in the coating as an element, as part of the polycondensate or if it is present as another compound present in the coating. Thus claims 1, 2 and 4-7 are indefinite. 
	The form and/or composition of calcination product of claim 20 is indefinite since it is unclear if it is ε-(Fe,M)2O3 coated with the calcination product of the metal alkoxide polycondensate where M is ε-(Fe,M)2O3 coated with the calcination product of the metal alkoxide polycondensate or if it is a coated particle, where the particle is at least one of Fe2O3, Fe3O4 or FeOOH and the coating is that resulting from the calcination of the coating which comprises a metal alkoxide polycondensate and a metal selected from at least one of Ga, Al, In, Nb, Co, Zn, Ni, Ti, Mn and Sn and which is different from the metal of the metal alkoxide.
Claim Interpretation
	Claim 20 is being interpreted as reading only any product which is produced by the
calcination of coated core particles, where the core includes at least one of Fe2O3, Fe3O4 or FeOOH and the coating is that resulting from the calcination of the coating which comprises a 2O3 coated with the calcination product of the metal alkoxide polycondensate, the M is selected from at least one of Ga, Al, In, Nb, Co, Zn, Ni, Ti, Mn and Sn and which is different from the metal of the metal alkoxide, as taught in paragraph [0013] of the specification.
	This interpretation is the broadest reasonable one based on the wording of claim 20 where applicants simply uses “calcined product”, which reads on metal oxide coated core particles. There is no calcining conditions set forth in claim 20 to limit the calcination product to any particular iron oxide crystal form nor to any specific calcining method. Applicants are reminded that the art recognized definition of “calcination” is the process of heating a substance to a high temperature but below the melting or fusing point in order to drive off volatile matter or to effect changes (such as oxidation, reduction or pulverization).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 7,708,902; 7,781,082; 8,072,365; 8.097,180 or 8,444,872.
All of these references teach silica coated ε-(Fe,M)2O3 particles produced by calcining ε-(Fe,M)2O3 particles coated with a silicon alkoxide polycondensate. The patents teach M is In, Al, Ga, mixtures of at least two of Al, Ga and In and at least one of Co, Ni, Mn, Zn, Ti, In, Ga and Al. The taught particles read upon that of claim 20, even though they are not produced by 2O3 particles, where the coating is the oxide resulting from calcining a metal alkoxide polycondensate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/1/21